202 F.2d 149
AMERICAN RAILROAD COMPANY OF PORTO RICO et al., defendants, appellants,v.Daniel VALLEJO et al., claimants, appellees.
No. 4675.
United States Court of Appeals First Circuit.
February 20, 1953.

Appeal from the United States District Court for the District of Puerto Rico; Snyder, Acting Judge.
See also 1 Cir., 188 F.2d 513.
Luis E. Dubon, San Juan, Puerto Rico, for appellants.
Mariano Acosta Velarde and Daniel Pellon Lafuente, San Juan, Puerto Rico, for appellees.
Before MAGRUDER, Chief Judge, and MARIS and WOODBURY, Circuit Judges.
PER CURIAM.


1
The judgment of the District Court is affirmed on the opinion by Acting District Judge Snyder. 110 F.Supp. 45.